         Case 1:18-cv-01138-LAK-SLC Document 78 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NATANYA ABERRA,

                                Plaintiff,

         against
                                                      CIVIL ACTION NO.: 18 Civ. 1138 (LAK) (SLC)
CITY OF NEW YORK et al.,
                                                                        ORDER
                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         Based on Plaintiff’s representation in his letter at ECF No. 76 that his military unit has

been activated in response to the national Covid-19 health crisis, the Court extends his time to

file a response to Defendants’ motion by 30 days. Plaintiff must submit his reply by May 18,

2020.



Dated:             New York, New York
                   April 20, 2020

                                                             SO ORDERED




Mailed by Chambers To:          Natanya Aberra
                                2075 3rd Ave., Apt. 6-C
                                New York, NY 10029
